Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-10-19 and 8-4-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Puja S. Detjen on 7-23-21.

The application has been amended as follows: 
Claim 1, line 14, after the word “RBs”, please INSERT the following:
	--- , wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC ---
Claim 8, line 13, after the word “RBs”, please INSERT the following:
	--- , wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC ---

Claim 17, line 13, after the word “RBs”, please INSERT the following:
	--- , wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC ---

Claim 18, line 13, after the word “RBs”, please INSERT the following:
	--- , wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC ---

Claims 3 and 10 have been canceled. 

REASONS FOR ALLOWANCE





The following is an examiner’s statement of reasons for allowance: 
-Claims 1-18 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Regarding Claim 1. (Currently Amended) 
A method for wireless communications, by a user equipment (UE), comprising: 
receiving radio resource control (RRC) signaling configuring the UE with a first transmission time interval (TTI) length; 
receiving first downlink control information (DCI) configuring, with a first resource granularity, a first set of resource blocks (RBs) for communicating using the first TTI length; 
receiving RRC signaling configuring the UE with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
receiving second DCI configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
communicating based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.

Regarding Claim 8. (Currently Amended)
A method for wireless communications comprising: 
transmitting radio resource control (RRC) signaling configuring a user equipment (UE) with a first transmission time interval (TTI) length; 

transmitting RRC signaling configuring the UE with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
transmitting second DCI to the UE configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
communicating with the UE based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.

Regarding Claim 17. (Currently Amended)
An apparatus for wireless communications comprising: 
means for receiving radio resource control (RRC) signaling configuring the apparatus with a first transmission time interval (TTI) length; 
means for receiving first downlink control information (DCI) configuring, with a first resource granularity, a first set of resource blocks (RBs) for communicating using the first TTI length; 
means for receiving RRC signaling configuring the apparatus with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
means for receiving second DCI configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
means for communicating based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.

Regarding Claim 18. (Currently Amended)
An apparatus for wireless communications comprising: 
means for transmitting radio resource control (RRC) signaling configuring a user equipment (UE) with a first transmission time interval (TTI) length; 
means for transmitting first downlink control information (DCI) to the UE configuring, with a first resource granularity, a first set of resource blocks (RBs) for communicating using the first TTI length; 
means for transmitting RRC signaling configuring the UE with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
means for transmitting second DCI to the UE configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
means for communicating with the UE based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davydov (US 2016/0227520 A1) discloses a method comprises configuring a transmission mode for a user equipment (UE) based on user equipment specific reference signals (UE-RS) and configuring one or more precoding resource groups; and providing a dynamic indication to indicate which precoding resource group is valid for a physical downlink shared channel {Fig.10}.
	
Chen (US 2016/0295584 A1, same assignee/inventors) discloses methods, systems, and devices for wireless communication are described. A wireless device may establish a configuration for at least one carrier based on multiple transmission time interval (TTI) lengths. Several TTI lengths may be associated in a TTI group, and aspects of the configuration may be the same for all TTIs having a TTI length in the TTI group. The device may then communicate using the carrier configuration based on the TTI group. In some cases, a second TTI group with different TTI lengths from the first 
	
Damnjanovic (US 2016/0227541 A1) discloses methods, systems, and devices for wireless communication are described. Wireless devices may use enhanced carrier aggregation (eCA) to increase the throughput of a communications link, and control schemes for reducing signaling overhead may be employed to support eCA operation. For instance, downlink control information (DCI) supporting resource grants on a plurality of component carriers (CC) may be provided. These joint grants of resources may be used in addition to individual resource grants. A resource allocation granularity associated with the joint grant of resources may be based on the number of CCs scheduled by a resource grant message. The resource allocation granularity may be a function of whether uplink or downlink CCs are scheduled, and it may be determined based on a location of or channel associated with the resource grant message. A receiving device may identify allocated resources based on the scheduled CCs and resource allocation granularity {Claims 1-30}.
	
Ibars Casa (US 2018/0302900 A1) discloses technology for a user equipment (UE) to perform reduced transmission time interval (TTI) data transmission within a 
	
Marinier (US 2019/0007181 A1) discloses methods for dynamic allocation of reference signals (RS) may be provided. For example, rather than or in addition to using a pre-defined resource element (RE) mapping for determining reference signal locations within a time-frequency grid, a WTRU may receive one or more dynamic indications (e.g., downlink control information received via a physical downlink control channel) that indicate the position of reference signals and/or associate a first reference signal with a second reference signal. For example, the indicated association may indicate that the first and second reference signals were sent by the base station using the same precoder. The association may indicate that first and second reference signals may be used together for channel estimation {Figs.4-5}.
	

	
Xu (US 2011/0255483 A1) discloses a method for indicating a precoding granularity value. The method includes an access node performing at least one of dynamically signaling the precoding granularity value in downlink control information, semi-statically signaling the precoding granularity value through high-layer signaling, and implicitly signaling the precoding granularity value through a link with at least one parameter that the access node transmits for another purpose {Figs.9 & 12}. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464